DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 28 January 2022 has been entered, leaving claims 1-12 pending.

Terminal Disclaimer
The terminal disclaimer filed on 28 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 9,855,692 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statement
As discussed during the interview held on 28 January 2022, in the Information Disclosure Statement (IDS) filed on 24 August 2020, Foreign Citation No. 13, namely JP 2004-41737, was found to contain a typographical error and in fact corresponds to JP 2000-41737; Foreign Citation No. 13 is therefore lined through on the IDS, and the correct citation is hereby added to the instant record by PTO-892. Additionally, Foreign Citation No. 17 to JP 6245815 was likewise not found to correspond to the publication date and/or Name of Patentee or Applicant of the cited Document, but the correct citation was not identified or found; Foreign Citation No. 17 is therefore lined through as well.
Allowable Subject Matter
The amended claims as filed on 28 January 2022 are allowed. The following is an examiner’s statement of reasons for allowance: While it is generally known to manufacture a handle of an oral care implement by injection molding one or more plastic materials for one or more portions thereof, including to comprise a core body, elongated handle body formed therearound, and grip cover formed of resilient material, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed core structure is exposed on opposing surfaces thereof and via through holes formed in the claimed handle body, the through holes being formed by contact of the core structure with a gripping member of a mold during formation of the handle body, with the claimed outer arcuate ridges of the handle body extending into openings of the grip cover while remaining depressed below a rear surface of a rear leg of the grip cover, the grip cover filling transverse channels or slots between the outer arcuate ridges, and the grip cover contacting the core structure via the claimed through holes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742